Burnett, J.
I concur with the Chief Justice in confirming the decision of the District Court, and generally in the positions taken by him. In any view that can be taken of this casé, I think the relator entitled to the office. The only difficulty with *17me arises from the language of the twelfth section of the act creating the asylum, which is as follows :
“ If any vacancy shall occur in the office of resident-physician, such a vacancy shall be filled for the unoxpired term by appointment of the Governor.”
The phrase “ any vacancy,” is broad and general, and without any express restriction; and at first would seem to embrace every vacancy, whether occasioned by the failure of the appointing power to act, or by the happening of some event after the commencement, and before the termination of the term. When I drew up the opinion in the case of The People v. Mizner, I was under the impression that this was the correct construction. The question was not at all material to the determination of that case, and therefore did not receive full consideration. But in the present case, it becomes material, for the purpose of determining when the term of the relator commenced.
There would seem to be no doubt of the power of the Legislature to create the office, to designate the term, and the mode of filling all vacancies, however occasioned, and also to fix the duration of the appointment to fill the vacancy. In a word, the office being one purely of legislative creation, the Legislature had full power over the entire subject. The Legislature, then, had the perfect right to enact, that all vacancies in this office should be filled by the Governor for the unexpired term; and by the term, I understand the period of two years, for no other term is mentioned by the act, and the language must refer to the term as defined by the act itself.
The whole question is one of statutory construction. What did the Legislature mean by the word vacancy, as used in the act? What definition, if any, had the Legislature previously given of this word ?
It would seem that there are only three classes of offices created by the Constitution and statutes of this State: 1. When the office is held at the pleasure of the appointing power. 2. When the term commences upon a day certain, and runs for a definite period. 3. When the duration of the office is designated, but the commencement of the term is dependent upon an event that may or may not happen upon a particular day.
So far as my opportunities for examination have enabled mo to judge, this classification is correct, and this case must fall under either the second or third class.
It would seem to be true, that in all cases where it was intended that the term of the office should run independent of the incumbent, that a day certain has been designated when the term should commence; and this, taken in connection with the prescribed duration of the term, determines the period of its termination. By the Constitution of the State, Judges of the Supreme and District Courts, hold their offices from a day, and for a term *18certain. And by the provisions of the act concerning offices, Comp. Laws, 239, the Clerk of the Supreme Court, Superintendent of Public Instruction, County Judges, clerks, sheriffs, coroners, assessors, treasurers, surveyors, recorders, and district attorneys, all hold their offices in the same way. But the Govern- or, Secretary of State, Comptroller, Treasurer, Attorney-General, and Surveyor-General, all hold their offices for a given period, which runs from the time of their installation in office.
If, then, the Legislature, in reference to those offices, each term of which was to be of the same duration, and each to commence running from the same period of time, and all the terms, except the first, to succeed each other in the same fixed order, has been so careful as to specify the exact day for their commencement, it would seem to follow, that the same express designation of the time for the commencement of each term of this office, would have been made, had the intention been the same. But there is no specific time designated; and, if, notwithstanding this fact, we hold that the time was intended to be fixed when the first and all succeeding terms should commence running, what day shall we assume ?
The act creating the office was passed on the seventeenth of May, 1853, and took effect from and after its passage. The office itself was then in existence from the passage of the act, and if the term commenced running at any fixed period, that period was the day when the act took effect; for if the first term of the office did not commence at the passage of the act, but upon the happening of some subsequent and uncertain event, then there was no specific period for its commencement intended by the Legislature. If, then, the commencement of the first term was not fixed, but was made dependent upon a subsequent event, uncertain as to the time when it might occur, it follows that the commencement of the second, and all succeeding terms, must depend upon the recurrence of the same uncertain event. The language of the statute applies equally to the duration and the commencement of all the terms; and as the same duration is designated for the first and all succeeding terms, so the same commencement must also appertain to all. The statute makes no distinction between any of the terms, either as to their duration or commencement. Whatever rule, therefore, we adopt for the first, must equally apply to all succeeding terms. The office, from the tenor of the act, was intended to exist for an indefinite time, and the succession of many terms must have been contemplated.
If, then, the commencement of the first term was the passage of the act, then each succeeding term would commence on the same day of the same month. But if the first term only commenced to run upon the happening of a subsequent event, uncertain as to the time when it would occur, then each succeeding term *19would depend for its commencement upon the happening of the same uncertain event. For example, if the first term only commenced running from the election of Doctor Reid by the Legislature, then the commencement of the second term would be when his successor should be elected; and this rule applies to all the offices of the State, falling under either the second or third class. The terms of the offices belonging to the second class must succeed each other in a regular and fixed order, while the terms of offices of the third class may succeed each other irregularly. For example, each Governor holds his office for two years from the time of his installation; and, therefore, the commencement of the term of his office, does not absolutely depend upon the time when the term of his predecessors commenced to run. While his term of office may not commence at an earlier period of the year, it may commence later.
If the first term commenced running either at the date of the act, or upon the adjournment of the Legislature,- on the nineteenth of May, 1853, then any appointment that the Governor could make in the recess of the Legislature, and before the election of Dr. Reid, in March, 1854, must have been for the unexpired term. And as the Governor, under the act, had the sole power to appoint for the unexpired term, the Legislature had no power to elect Dr. Reid for the same period.
But if the first term did not commence to run until the election of Dr. Reid in 1854, then there was no part of an unexpired term existing before that election, which the Governor could fill by virtue of the twelfth section. If, then, the Executive could fill the office by appointment, between the date of the act, and that of the election of Dr. Reid, it must have been under the provisions of the eighth section of the fifth article of the Constitution. As the Executive constituted no part of the appointing power to fill this office for the whole term, and, as he constituted the sole power to fill vacancies, it follows, that any appointment he could have made before the election of Dr. Reid, must have expired, either at the end of the term, or at the end of the next session of the Legislature. For upon any theory we may please to adopt, the Governor could only appoint to fill a vacancy; and such appointment must terminate, either at the time designated by the act, or by the Constitution.
If, then, we take the theory to be true, that the term did not commence to run until the election of Dr. Reid, it is clear, that any appointment made by the Governor anterior to that election, could not have been made under the twelfth section of the act. And from the same premises it follows, that either there was no vacancy in such a case, and the Governor, therefore, had no power to fill it, or there may be a vacancy not contemplated by the act. In other words, the vacancy in such case was a vacancy as defined by the Constitution, and not by the statute.
*20In what sense, then, did the Legislature use the word vacancy ? It is certain, that, whatever vacancy was contemplated by the act, was expressly directed to be filled for the unexpired term by the ■ appointment of the Governor. From this, it is equally certain, that the term must be running before such a vacancy could exist; and, it would seem also certain, that such term could not run apart from the officer, unless we assume some designated day upon which it commenced.
To ascertain the meaning of a writer, in the use of a certain term, his previous definition of that term, if he has given one, will be very strong, if not conclusive proof of the sense in which he uses it. So, in reference to the sense in which the Legislature may employ a certain term, the best method is to look to the sense in which it has been previously employed by that body. The sense of the term, as used in the Constitution, will not constitute so good an index to the intention of a statute as the usage of the Legislature itself.
In the act concerning offices, passed April 28th, 1851, article six, section thirty, the word vacancy has received a legislative definition, and as there defined, it means only a vacancy occurring by the hapening of some event during the term, such, for example, as death, or resignation. So far as I have been able to ascertain the fact, this is the only sense in which the term was ever used by the Legislature, before the passage of the act creating the asylum.
The conclusion is, that in this act the term vacancy is used in the same sense in which it had been previously employed by the Legislature. By the act it was made the duty of the Legislature to elect a resident-physician, and it seems never to have entered into the contemplation of that body, that there would be a failure to elect in the mode prescribed, and for that reason no provision was intended to be made for such a contingency. There being no provision in the act itself for filling such a vacancy, the eighth section of the fifth article of the Constitution will apply, and under its express provisions the commission granted to Langdon must have expired upon the adjournment of the last Legislature. Had the Legislature elected a successor to Dr. Reid, and had the office afterwards become vacant during the term, and the vacancy had been filled by the appointment of the Governor, such appointment would have been for the unexpired term. This office, I think, falls under the third class I have mentioned; and the term never runs apart from the officer, and only commences running from the date of his election. And under the Constitution of this State, there may be a vacancy in an office before the particular term begins to run.